DETAILED ACTION

1. 	This Office Action is in response to amendment filed on Jul. 29, 2022. Claims 1-5 and  11-20 have been amended. Claim 7 has been cancelled. No Claims has been added. Therefore, Claims 1-6 and 8-20 are presented for examination. Now claims 1-6 and 8-20 are pending.
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 07/29/2022 is persuasive thus, the application is in condition to be allowed. 
4.	the rejection of claims under 35 U.S.C. 112 (b) in view of proper amendments of the claims are persuasive, Therefore the rejection of the claims under 35 U.S.C. 112(b) are withdrawn.
5. 	Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 in view of indication of allowable subject matter in previous office action and applicant’s amendments to the claims have been considered and are persuasive and the 103 rejection of the claims are withdrawn. Therefore rejection of the claims under 103 are withdrawn by the examiner.  

Allowable Subject Matter
6. 	Independent claims 1, 11, and 16 are allowed over prior art of record. Dependent claims 2-6, 8-10, 12-15, and 17-20 depend on the above-mentioned independent claims 1, 11, and 16 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 16 are allowed in view of the prior art.
The closest relevant prior art of Nolan et al. (US 2019/0349254), discloses an IoT network includes an IoT device with resource hardware component identifier, processor to process a received indication of an external module hardware requirement, an external module comparer, and deactivation signal transmitter, in view of Bernat et al. (US 20210110310), discloses verifying trained models in edge environments are disclosed and validating a trained model in an edge environment includes an attestation verifier to determine an attestation score of the model received at a first appliance, the attestation score calculated at a second appliance different from the first appliance, a comparator to compare the attestation score to a threshold, and an executor to at least one of execute or deploy the model based on the validation. 
None of the prior art of record teaches or made obvious the feature: “a trust score that is associated with the data item, the trust score being generated by using a consensus-building mechanism for authenticating the data item that is provided by the blockchain-based attestation system; when the trust score satisfies a predetermined condition, using the data item; and when the trust score fails to satisfy the predetermined condition, discarding the data item, wherein the IoT device is configured to operate as a node in the blockchain-based attestation system, and the blockchain-based attestation system includes one or more other IoT devices that are part of a same IoT device network as the IoT device, wherein the trust score is generated based on security data that is stored in a ledger of the blockchain-based attestation system, (he security date indicating a likelihood of intrusion into the IoT device network, the security data being is generated by security software that is executed on an external computing device”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 11 and 16 recite similar limitations as claim 1 above.
Dependent claims 2-6, 8-10, 12-15, and 17-20 depend upon the above-mentioned allowed independent claims 1, 11, and 16 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crabtree et al. US 20220060512 disclosing automatically assessing and improving a cybersecurity risk score, wherein a cybersecurity risk score and cyber-physical graph for a network are retrieved and analyzed to identify potential improvements that can be made to network topography and device configurations, changes are applied automatically.
Luecking et al. 2020 IEEE, 03, 2020, "Decentralized Identity and Trust Management
Framework for Internet of Things", disclosing identity and trust management that must be overcome for collaborative IoT scenarios.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437